I am unable to agree with the majority of the court in their conclusions in this case. I agree that the city could condemn less than the entire street for the purpose for which it desired to condemn, but, when less than the entire street is sought to be condemned, the portion condemned should be specifically and definitely described and located.
The condemnation is wholly insufficient to describe with such certainty as is required so as to enable the owner of the rights condemned, and the court and jury condemning, to determine exactly what is condemned and what is left to be enjoyed by the owner, and, unless it is so described, I do not see how the court and jury can value the property taken except by the merest guess.
I make no claim to possess unusual prescience or extraordinary sagacity, or any expert skill in descriptive powers or draftsmanship, and yet I think it easy to conceive of a better description than the one set forth in the petition for condemnation.
The petition, in stating the rights sought to be condemned, states that it is "a right and easement under all of the streets, boulevards, alleys and avenues, not to exceed an aggregate of ten feet in diameter under each boulevard, street, avenue and alley by the length of each of the said streets, boulevards, alleys and avenues, and the said space to be filled by one or more pipes or sewers to be laid on one or more places, the total space to be occupied by the said water pipes, mains, laterals, and *Page 540 
sewers in any one street, avenue, boulevard and alley, not to exceed ten feet in diameter, by the length of said boulevards, streets, avenues and alleys respectively, but not so as to impair the usefulness in or about the carrying and conveying of water or sewerage of such pipes, mains, laterals, and sewers now laid or hereafter to be laid under said streets, boulevards, alleys and avenues, by the said defendant, S.L. Gwin," etc.
On what side of the street is the ten feet in diameter to be laid out? Is it to be laid out in one cubical body or is it to be laid out in separate parts of the streets and definite spaces fixed in the street for each separate pipe, main, or lateral to be laid? Is it to be laid out in the center of the street or on the side of the street, or is it to be laid at any place in the entire street that the city desires it to be laid, and, if so, how much space will be required for each pipe, main, sewer, etc.? The petition does not inform us. It is wholly silent as to where the ten feet in diameter shall be located and selected. Is the pipe to be laid a certain distance beneath the surface of the street, or is it to begin at the surface and extend ten feet from the surface downward? The petition does not inform us. There is no map drawn, or other matter, which aids the application so as to furnish a definite and certain description. It would be an easy matter to locate with precision the exact places in the streets where the city desired to put its utilities. If a water main was desired to be laid within three feet of the curb or outer boundary of the street or alley, on a given side of the street or alley, and run parallel with the street, any surveyor or other person with reasonable skill in laying such utilities would know exactly where to go and put such utility. If it was desired to lay a sewer pipe on one side of the street, it could be definitely located with reference to that side of the street, or with reference to the center of the street, and any person with the required skill, such as a surveyor or contractor, could go and locate the place *Page 541 
where such pipe or main was to be laid. The owner of the property would know what place in the street had been taken from him. The city, after a condemnation proceeding, would know exactly what it had gotten by such proceeding. In assessing damages, the jury would know what was taken and what effect it would have upon the remaining portions of the street to be occupied by the owner with his own utilities.
Again, the application is entirely silent as to where the laterals are to be located which are to connect with the water pipes and sewers, or to intersect the property so as to connect such property owner with such utilities. The jury cannot tell how many laterals are to be laid, or where they are to be laid, and the same observation is true as to the main pipes, etc., in the streets which are to connect with the property owners so as to furnish facilities for utilizing the city's utilities. Under the application, apparently, the city can occupy any space in the streets it desires, if the application is, as stated in the majority opinion, as specific as it can reasonably be made. It could easily be so described by a survey of the streets by the city, determining where and to what extent it desired to use the streets. While the application states that it is not to affect, impair, or interfere with the rights of the owners as to pipes already laid or hereafter to be laid, still there is nothing to show what is taken, or what pipes are laid by the owner, or what pipes may be laid by him hereafter. If the city lays one of its pipes where the owner is now not occupying such space, will the owner be permitted hereafter, when he desires to lay a pipe, to require the city to remove that which has been laid? If he has not such right, then the application is misleading.
Suppose the city elects to lay some of its mains or pipes under the center of the street, and thereafter the owner should desire to either operate himself, or sell the right to operate, a street car system over the street. *Page 542 
Would he be permitted to lay a track in the center of the street over the mains and pipes of the city? If so, what would become of the street car when it should be necessary to repair or replace the main pipes, laterals, etc., under the street car line? How would the company desiring to purchase such right know from the application and the judgment of the court just what portion of the street was occupied by the city? Of course, all these mains, pipes, and laterals when laid will be covered and will not be visible to the eye. Then how is one to know where they are? Will the city, when it goes to repair or replace them, have to go and dig in the street by guesswork until such pipes are located, or will there be some plan, or some specification, showing definitely and precisely where these pipes, mains, and laterals are? If it could be done by the city when laying these things in the ground, it could as well and as easily be done in the application, and these pipes, etc., would be certainly and definitely located, and that is what I conceive the law requires.
Section 1562, Hemingway's 1927 Code (the Eminent Domain chapter), among other things, provides as follows: "When any person . . . shall desire to exercise the right of eminent domain, he . . . shall make application therefor in writing, and the owners of the property sought to be condemned and mortgages, trustees, or other persons having an interest therein or a lien thereon, shall be made defendants thereto, which shall state with certainty the right and describe the property sought to becondemned, showing that of each defendant separately," etc.
In 7 Encyl. Pl. and Pr., p. 520, under the head of "Description of the Premises — a Necessity," it is stated: "Unless the requirements of the statute as respects the description of the property to be taken or the location of the proposed improvement are complied with, the petition will not confer jurisdiction. (b)Sufficiency. *Page 543 
Ordinarily, the description should be as definite as is necessary in a deed, and so certain that the lands to be taken shall be capable of definite and unmistakable ascertainment. Where the statute only requires `a general description,' or where the particular location is to be determined, not by the petitioner, but by the court, or by commissioners appointed by the court, only a general description need be, or in fact can be given. This is generally the case in highway, ditch and drain condemnations. But where, as in railroad condemnations, the petitioner, and not the court, is to determine where the improvement shall be located, and what property shall be taken, the description must be of sufficient particularity to enable the land owner to know what property is required, and to enable a surveyor to locate it."
There are a number of cases cited illustrating this principle, and it is clearly stated in the above quotation that, where the petitioner is to determine where the improvement is to be located, he is required to accurately describe the property to be condemned. It will be noted from a reading of the provisions of the statute that the jury only determines the amount of damages resulting from the condemnation. They have no right or power to determine the sufficiency of the description contained in the petition. That is jurisdictional and necessary before any valid proceedings can be had. The decisions of this court hold the proceedings are statutory and that they must be strictly pursued.Western Union Telegraph Co. v. Louisville  N.R. Co.,107 Miss. 626, 65 So. 650; White v. Memphis, B.  A.R. Co.,64 Miss. 566, 1 So. 730; Levee Commissioners v. Allen, 60 Miss. 93, and the authorities cited therein.
While it is true, in my opinion, that the city could condemn less than the entire right of the owner in the street, it is clear that the city would have the right to condemn the entire right of the property owner, Gwin, in said street, and it is not easy to see any reason why *Page 544 
it should not be done, as it is evident that a private utility could not well compete in the same street with a public utility for the same services, and that being true, the property would be damaged possibly to the full extent of its value, and certainly, to a very large extent thereof, and the city would have to pay for such damages under section 17 of the Constitution.
It is stated in the majority opinion that under section 17 of the Constitution the appellant was without authority to condemn more than public necessity required, and that, if it is for the public use, property may be taken or damaged without the consent of the owner, and, if more than is required for public use shall be taken, the excess is taken in violation of section 17 of the Constitution. I think this statement in the opinion is calculated to mislead. The city is not limited to the immediate necessity in taking. Streets are usually considered necessary for municipalities. Where no reservations are contained in laying out streets, then the city acquires by dedication or condemnation the entire rights owned by property owners. So the streets would pass to the city by dedication or by condemnation proceedings, and it would be wholly immaterial whether the city immediately used the streets for such purposes or not. When it becomes necessary to condemn for one purpose of a public nature, there is no reason why such condemnation should not embrace all public rights that may be necessary in the future. In my opinion, it is not necessary to have a series of condemnations. If a city had originally condemned a street, the condemnation proceeding would give it full rights to occupy the street for all purposes. It is true, possibly, that the city could institute condemnation proceedings for the surface of the street only, but it appears that it would be an unwise course to proceed by piecemeal as the necessity arose or the public demands became imperative. *Page 545 
The elements of damages pertinent to this case are found inVicksburg v. Vicksburg Waterworks, 202 U.S. 453, 26 S.Ct. 660, 50 L.Ed. 1102, 6 Ann. Cas. 253, and the authorities cited thereunder.
It appears to me that the application is so indefinite and uncertain that it will be impossible for the property owner to prove his damages measured by the application, or for the jury to value them guided by the application. If the petition means that the city can go into any part of the street it desires to lay its mains, pipes, and laterals on, that is equivalent to condemning the entire rights of the property owners, because such a condemnation essentially and necessarily destroys the value of his property and makes it useless to him. As I understand the scheme of the property owner in laying out the subdivision and reserving the rights, it was to make it attractive to buyers of lots on account of the facilities of water, etc., furnished. What will become of the owners in selling the remaining lots, if the buyers cannot operate the facilities promised under contracts already made?
It seems to me that the application is made in such manner as to confuse the jury and the property owner so as to prevent a fair assessment of the injury and damages sustained by the condemnation, and that the result is that the public, clamoring for property for public use, will get it at the hands of the jury by an unfair and inadequate valuation.